Name: Council Regulation (EEC) No 284/92 of 3 February 1992 amending, as regards the common agricultural policy, Regulation (EEC) No 1911/91 on the application of the provisions of Community law to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  European construction;  agricultural policy
 Date Published: nan

 Avis juridique important|31992R0284Council Regulation (EEC) No 284/92 of 3 February 1992 amending, as regards the common agricultural policy, Regulation (EEC) No 1911/91 on the application of the provisions of Community law to the Canary Islands Official Journal L 031 , 07/02/1992 P. 0006 - 0007 Finnish special edition: Chapter 14 Volume 1 P. 0010 Swedish special edition: Chapter 14 Volume 1 P. 0010 COUNCIL REGULATION (EEC) No 284/92 of 3 February 1992 amending, as regards the common agricultural policy, Regulation (EEC) No 1911/91 on the application of the provisions of Community law to the Canary IslandsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the first subparagraph of Article 25 (4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Council, by Regulation (EEC) No 1911/91 (2), decided that the Canary Islands should progressively become part of the Community's customs territory and that, again progressively, all common policies should be applied to them; whereas it was decided that this should be without prejudice to special measures designed to take account of the specific constraints arising from their remoteness, insular nature and previous economic and tax arrangements; Whereas, under Articles 2 and 10 of the abovementioned Regulation, application of the common agricultural policy is conditional on entry into force of specific supply arrangements; whereas application must moreover be accompanied by special measures for the agricultural production of the Canary Islands; Whereas the Council Decision 91/314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (3) set out the general lines of the options to be exercised to take account of the specific features and constraints encountered in the islands; Whereas for the preparation and implementation of policy instruments a fuller picture is needed of the islands' market requirements, with due attention paid to local production and traditional trade flows, so that the most suitable measures can be framed for supporting and improving agriculture in the islands, and in particular developing tropical products; Whereas the measures must be drawn up within the framework of a partnership between the Commission and the national and regional authorities in order to secure complementarity with measures implemented at national and regional level; Whereas owing to the complexity of the preparatory work needed in order to take due account of the specific features and constraints as mentioned above and to the requirements involved in the partnership it will not be possible to apply from 1 January 1992 the measures that are to accompany introduction of the common agricultural policy to the islands; whereas application should be deferred to at the latest 1 July 1992; Whereas it should be recalled that until entry into force of the specific supply arrangements the provisions of the Act of Accession on application of the common agricultural policy to the Canary Islands shall apply, except for those governing access of products originating in the islands to other parts of the Community, HAS ADOPTED THIS REGULATION: Article 1 In the second sentence of Article 10 (2) of Regulation (EEC) No 1911/91 the date of '1 January 1992' shall be replaced by that of '1 July 1992'. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1992. For the Council The President Joao de Deus PINHEIRO (1) Opinion delivered on 17 January 1992 (not yet published in the Official Journal). (2) OJ No L 171, 29. 6. 1991, p. 1. (3) OJ No L 171, 29. 6. 1991, p. 5.